PER CURIAM.
Appeal from District Court docketed and dismissed and cause remanded to said District Court with permission and authority to set aside its order, judgment and decree and take such further proceedings as may be just and proper, on petition and motion of appellant City of Minneapolis and appellees Chicago, Milwaukee, St. Paul & Pacific Railroad Company and Chicago, Rock Island & Pacific Railroad Company, appellees State of Minnesota and Railroad and Warehouse Commission of Minnesota consenting.